Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicants amendment filed 5/27/2022 has been received and entered.  The specification has been amended.  Claims 1, 3, 5, 10, 12-15, 19, 23-25 have been amended.
Claims 1-25 are pending.	
	
Election/Restriction
Applicant’s election of Group III in the reply filed on 11/1/2021 was acknowledged. Upon initial search and review, it did not appear to be a burden to examine the three groups and all the species of variations, the restriction requirement was withdrawn.
Claims 1-14, drawn to a method of aligning RNA and claims 15-25, drawn to a system to implement a method of aligning RNA are pending and currently under examination.
	
Priority
	This application filed 1/7/2019 claims benefit to US Provisional application 62/614088 filed 1/5/2018; and is related to PCT/US1912511 filed 1/7/2019 by virtue of the benefit claim to the provisional application, common inventors and assignee.
No comment on the summary of priority is provided in Applicant’s response.
Invitation to Participate in DSMER Pilot Program
It was noted that the present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” 
Applicant did not accept the invitation to participate in the pilot program 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Applicants arguments
Applicants summarize the analysis, note the support of the specification, and argue that no limitation of claim 15 is properly interpreted as a ‘means-plus-function’ limitation.
It is noted that claim 15 has been amended.  In review of the claim limitations and the support noted in the specification in Applicants comments, it is agreed that the disclosure provides adequate support for the claim as it is drawn to a system potentially comprising a variety of elements beyond the microprocessor and memory recited in the claim and not just a simple computer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the limitation of ‘based on a gene model’ is withdrawn.
Response to arguments
As noted in Applicants arguments, the claims have been amended to delete the limitation ‘based on a gene model’ and now has added several steps for the analysis related to the reference genome.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, the independent claims have been amended to ‘generate a modified reference genome’ using several calculating steps and generation of a location profile, however there is no step for generation of how the genome or what the genome represents as a consequence of these steps only considerations of primers.  The claims do not provide any specificity to the what the primers are provided only that they are received into storage, where the ones provided can be generically clustered based on overlap, and that the primers are to target sequences to be amplified, however what is amplified is not clear if this is to a test sample or to the reference genome in silico.  The claims appear to be incomplete and confusing in the relationship of the primers to the reference, and appear to be relative to what transcripts are of interest, which might be chosen for amplification (both test and reference sequences) and how it relates to the generation of a reference genome for alignment purposes.  It is unclear what the calculations are used form why there is cached information and how it relates to a reference genome.  It is unclear if the reference genome and primers encompassed by the claim encompass a few tiled primers to a single region of interest, or as implied in the term ‘genome’ would represent some larger amount of the genome, or given the generic broad starting material and guidance that the reference genome and modified genome are exactly the same given some consideration appears related to primers that are provided.
More clearly providing steps on how the reference genome is generated or what specifically are the modifications as related to the starting genome and resulting genome would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1, 14 and 15 have been amended and still are generally directed to a system and computer implemented method of aligning RNA sequences to a reference genome, where associating regions of interest to loci and identifying potential variants from sequence read data of a sample.  More specifically, the independent claims have been amended to ‘generate a modified reference genome’ using several calculating steps and generation of a location profile, however there is no step for generation of how the genome or what the genome represents as a consequence of these steps.  The claims do not provide any specificity to the what primers are first provided, only that of the ones provided they are generically clustered based on overlap, and that the primers are to target sequences to be amplified (which is not clear if this is to a test sample or to the reference genome in silico) or how ultimately the genome is modified prior to alignment.  There are no physical steps for the use of the primers, or what sequences reads are provided for alignment to the modified genome.  In light of the specification, the guidance suggests that genomic sequences that do not exist in transcripts can be possible modifications to the modified genome (for example claim 6 for varied splice junctions), but comprises no specific requirements on what is modified, nor even a specific relationship to the primers generically provided and the reference to be modified which is ultimately used for alignment.  The claims have been amended to recite ‘calculating’ steps for several criteria and conditions.  A review of the specification does not provide a specific calculation or requirement, but provides illustration of how the steps would be implemented.  For example in [0148] for implementing a Satisfaction Calculation rule and caching it is taught:
“For example, if it is known that a common region has at least k consecutive matches, any candidate primer sequence containing such a region satisfies rule #1 (e.g., in can only have k or more consecutive matches). Therefore, the determination that the region satisfies rule #1 can be reused for candidate primer sequences having the common region. Similarly, if it is known that a common region has more than e * l mismatches, then any candidate primer sequence of length I will not satisfy rule #2 (e.g., it can have no more than e * l mismatches). Therefore, the determination that the region does not satisfy rule #2 can be reused for candidate primer sequences having the common region.”

and appear to be instructions with no unique or complex calculations that are used in comparing primers or sequences in general.  The claims fail to provide any specificity to what is performed in these calculating steps and appear to be drawn to a series of rules that can be performed by observation of two aligned sequences.  The method of claim 14 has been amended consistent with claim 1 and provides similar steps, but provides that the ‘loci’ are assigned primer sequences as set forth in claim 2.  The system of claim 15 provides a computer with a processor and memory for implementing the method consistent with that of claim 1.  Dependent claims set forth the nature of the potential differences when aligned, and that there is a designation that the sequences are on or off target sequences.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process and a product.  Specifically, a method that can implemented on a system comprising a processor and memory, or whose instructions can be stored on a non-transitory medium of a system.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps and instructions to generate a modified sequence representing a modified genome and aligning RNA sequences to it.  There is no definition or requirement on what is modified, and is broadly and generically set forth as related to primer sequences that are also generically provided.  As the pre-amble sets forth, the claims are directed to aligning two sequences one representing RNA sequence data and another reference sequence representing a modified genome.  In review of the specification and claim limitations, the two sequences are not specifically defined for size or number and can represent simply aligning two short sequences in this step.   The step of aligning and comparing sequence to arrive at the identification of loci or variants in sequences are instructional steps.  The claim requires broadly and simply ‘generating’ and ‘aligning’ within a sequence without any specific indication of the data received or requirements of the generation steps that result in a reference for modifying a genome for comparison and for aligning.  The judicial exception is a set of instructions for analysis of sequence data.  In view of the breadth of the claim and guidance of the specification, this is considered to be in the category of a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  There is no requirement on the amount or complexity of the data received, nor specific steps of generating or the model that is used, and can comprise sequences and steps as illustrated in the figures, such as fig 28.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied, and appears to be an analysis process implemented in a computer environment using a processor and memory.  To the extent ‘receiving’ the data onto a storage unit can be considered a physical step, it appears to broadly provide for inputting data into the computer system for further processing.  This judicial exception requires steps recited at high level of generality for the analysis of sequence data, and is not found to be a practical application of the judicial exception nor is there evidence of significantly more as broadly set forth.
 For step 2B of the 101 analysis, initially it is noted that he claims do not recite or require any details on implementation and are interpreted to not comprise any additional elements to evaluate under step 2B beyond that the receiving and analysis that is performed by the system using a processor and memory.  As noted above, an interpretation for each of the independent claims for the recitation of an additional element may be found to be the steps of receiving/obtaining sequence data, however are effectively independent and separate from the analysis steps.  In view of the guidance of the specification, it does not appear that the how the data is received affects the analysis required of the claim.  As such, the claims do not provide for any additional element to consider under step 2B that would be considered significantly more.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  In review of the evidence of record, there are no additional steps that are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (identifying a repeat in read data that is present at a loci/allele) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicant’s arguments
Applicants provide a summary of the basis of the rejection and the legal framework, precedent and guidelines for patent eligibility.  For step 2A, prong 1 Applicant outlines three categories and noting the amendment for calculating candidate match rule satisfaction criteria for each primer sequence argue that these are not steps performed by humans or as a mental activity and benefit from using technology.
In response, it is acknowledged that computers/technology can be used to accelerate analysis and processes, however that is not a measure for determining a judicial exception or determining a category for it.  With respect to the Applicant’s example calculating candidate match rule satisfaction criteria given the guidance of the specification is not a complex calculation and comprises by example comparing two primers to determine if they meet certain criteria (which are not defined nor set out in the claims) and determining the amount of homology or mismatches are met.  Such simple rules do not require complex memory storage or caching for later use or the need of technology as argued by Applicants.
Applicants argue that the claims are similar to Example 37 and cannot be practically practiced in one’s mind.
Initially it is noted that the Examples are no longer in force, and that the guidance of the MPEP is to be used.  However, in response the two fact patterns are not found to be similar.  Example 37 deals with how a GUI operates and is tied to the device and computer technology function, whereas here the instructional analysis steps are simply implemented on a computer system using a processor and memory.
Applicants argue that using a modified genome reduces the requirement of memory allocation and storage during the method, noting Example 22.
In response, there is no evidence of record that performing the claims as recited reduces the need for memory or storage.  As discussed in the claim interpretation and analysis, there is no defined complexity or size in what is received, how things are modified to support that the method as a whole reduces any function on the computer, and appears to require more steps and calculations than simply aligning.  It would be appreciated that comparing two sequences of smaller size would take less computations that a whole of a genome and small portion, however this is already performed by programs that can compare two sequences to each other.
Under step 2B Applicants argue that the claims provide for significantly more and a combination of steps that are not well understood, routine or conventional.
In response, the analysis under 2B often focuses on the additional elements and not the judicial exception.  Here, the claims have been found to have an additional element of receiving sequence data into the system, which appears to be a known, routine and conventional step for computers.
Applicant’s arguments and the claim amendments have been fully considered and not found persuasive.  Accordingly, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

In view of the amendments requiring considerations of primers for target sequences/transcripts, a search related to primer design has identified Gardner et al. who provides “Multiplex Degenerate Primer Design for Targeted Whole Genome Amplification of Many Viral Genomes”.  More specifically, primer sets were designed and computationally checked for nontarget cross reactions against the NCBI nucleotide sequence database.  PCR primer design from a reference may fail due to mutations in the sample which PriMux software called run tiled primers that applies the PriMux software to automate PCR primer design to achieve a near-minimal set of conserved, degenerate, multiplex-compatible primers designed to tile overlapping regions across multiple related whole genomes or regions.  Head et al. teach library construction for next-generation sequencing, but is provided for the teaching that sequencing and primer design considers primer preparation for NGS applications of targeted and amplicon sequencing.
Further, as noted previously, methods for identifying transcript sequences from a genome can be illustrated in the work of the Venter Institute team to create artificial genomes.  While the genome was highly modified, in essence it was effectively a copy an existing plan/genome. In this case, they acted more like scribes than authors. At the time and currently, synthetic biologists are also working on changing DNA sequences — trying to engineer microbes for practical applications such as decontaminating toxic waste, tracking down tumours or secreting biofuels — but few work with more than ten genes at a time.  Tom Knight, a computer scientist and cofounder of start-up company Gingko BioWorks in Boston, invented BioBricks while working at MIT and has redesigned the system for industrial applications. The proprietary version can assemble up to ten parts in a single reaction, says company co-founder Barry Canton. This allows researchers to work on DNA molecules with as many as 100,000 base pairs, although most of the pathways that Gingko is working on are half that size. Just as importantly, most assembly steps can be performed by liquid-handling robots. For example, rather than bands of DNA being isolated from a gel, as in most methods, DNA molecules are collected onto and separated by suspended magnetic beads. Such automation speeds assembly and frees up lab technicians for more complicated tasks. (from review by MONYA BAKER, THE NEXT STEP FOR THE SYNTHETIC GENOME).  Kepes et al (2012) further discusses this approach has already been validated with the synthesis and replacement of a 1 Mbp bacterial genome, even though its sequence was nearly identical to that of the original strain. This near identity symbolizes the mismatch between our newly acquired capacity to synthetize DNA at genome scale, and our low capacity to design ab initio a functional genome.
Additionally it is noted that the study of CRSPR is an active area of study, in particular with respect to designing gRNA and modification of genomes and the problems of designing for off-target effects ) for example as in Zhang et al. (Nucleici acids Vo 4, 2015 at https://doi.org/10.1038/mtna.2015.37).  Together the art provides knowledge that some genes undergo alternative splicing, or represent variants introduced naturally or with artificial means, and that the resulting differences can be observed in the genome itself or in the transcript that is generated from a loci.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631